  Case: 1:20-cv-00129-SNLJ Doc. #: 1-4 Filed: 06/10/20 Page: 1 of 3 PageID #: 11



III Statement of Claim

Collective Bargaining Agreement protections were violated. Arbitration and grievance

processes have not been utilized as needed or required. Seniority date was never changed

before successful job bid in 2017. Seniority date was changed approximately January 2018.

Online bid did not take my seniority date since 2012 move to Sikeston office and in office

manual bid was not made available. In office management and union ignored in office seniority

list.

Grievance from Charleston office was not completed until 2015. Known as The Global

Settlement Remedy, it allowed for arbitration of unresolved issues. USPS management nor

unions (APWU or NALC) engaged in arbitration or grievance.

Prior to February 2012 I was instructed by management to job bid other offices. The office I

reported to since beginning employment with USPS on August 21, 1993 was Charleston.

The Charleston office was lowered in level. This was in violation of Collective Bargaining

Agreement. This would not allow my current Clerk position to exist in Charleston office. This

was only information and process given me. I was moved to different office and craft (Carrier)

position February 25, 2012 in Sikeston. My August 1993 seniority date did not change and

showed in office as August 21,1993. The grievance from Charleston office was ongoing at this

time. Management /Postmaster in Sikeston as of February 2012, were aware of grievance.


Carrier in Sikeston office retired approximately May 2012. My standing and seniority date in

office was was ignored at this time. Grievance was not settled; management and union

continued to fill open job bids, ignore seniority date and ongoing grievance.


11-15-2014 I was moved to East Prairie route in Sikeston office. I was for first time allowed a

manual bid. I was told by management to leave seniority date blank on this form. I have

requested copy of this form, without success. It could/should show a seniority date prior to

11-15-2014 which would be in contrast to management/unions current in office seniority date
 Case: 1:20-cv-00129-SNLJ Doc. #: 1-4 Filed: 06/10/20 Page: 2 of 3 PageID #: 12




of 11-15-2014 for myself.
                                         1


2-7-2015 I took Carrier Technician (T6) position. I did not bid position. I was approached

by union steward and verbally asked if I would fill open position. This goes to in office union

and management awareness of in office seniority dates, Job bids, and their discretionary use

of that information. It was around this time the Global Settlement Remedy was finalized. I went

to both in office union stewards to ask for arbitration or grievance. I was told they would look

into the situation. I continued to get this answer until I bid open position of C11 11-2017.

Eventual manual bid of C11 used my August 1993 seniority date. This August 1993 date was

accepted by management as valid and I filled position 12-23-2017.


January 2018 Management with union cooperation would change my seniority date to

2-25-2012. It would eventually change to 11-15-2014. This would predetermine future job bids

and not allow my seniority date of 8-21-1993 to to be used in any office work circumstances.

I was not informed of seniority date change by management or union. The Global Settlement

Remedy was final at this time and grievance nor arbitration were ever used. The unions are not

willing to represent my interest.



I manually bid another position (C8) 1-19-2019; same form and information as I bid on

11-2017. My 8-21-1993 date was not accepted and I did not fill that position. This was due to

management with union cooperation and no valid cause (arbitration or grievance) changing my

seniority date. A violation of Global Settlement Remedy. The American Postal Workers Union

and National Association Of Letter Carriers have precluded myself from Grievance. The United

States Postal Service violated a binding agreement in a wrongful and negligent manner.
Case: 1:20-cv-00129-SNLJ Doc. #: 1-4 Filed: 06/10/20 Page: 3 of 3 PageID #: 13




                               2
